  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 1 of 23 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Erika Herrera, Nestor Alvarado, on behalf of          Civil Action No.:
themselves and other similarly situated,
                                  Plaintiffs,
                   - against -                        FLSA COLLECTIVE ACTION
                                                      and RULE 23 CLASS ACTION
NB NETWORK SOLUTIONS INC.,                            COMPLAINT
NB NET SOLUTION INC,
NB NET SOLUTIONS 3 INC,                               Jury Trial Demanded
NB NET SOLUTIONS 4 INC,
NB NET SOLUTIONS 5 INC,
NB NET SOLUTIONS 6 INC,
NB NET SOLUTIONS 8 INC,
NB NET SOLUTIONS 9 INC,
NB NET SOLUTIONS 10 INC,
NB NET SOLUTIONS 11 INC,
NB NET SOLUTIONS 12 INC,
NB NET SOLUTIONS 13 INC,
NB NET SOLUTIONS 15 INC,
NB NET SOLUTIONS 16 INC,
NB NET SOLUTIONS 18 INC,
NB NET SOLUTIONS 19 INC,
NB NET SOLUTIONS 20 INC,
NB NET SOLUTIONS 21 INC,
NB NET SOLUTIONS 24 INC,
NB NET SOLUTIONS 25 INC,
NB NET SOLUTIONS 28 INC,
NB NET SOLUTIONS 29 INC,
NB NET SOLUTIONS 33 INC,
NB NET SOLUTIONS 36 INC,
NB NET SOLUTIONS 37 INC,
NB NET SOLUTIONS 38 INC,
NB NET SOLUTIONS 40 INC,
BAYZEED CHOWDHURY,
ANELL CHOWDHURY, and
NAIFUR CHOWDHURY.
                                  Defendants.




                                                -1-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 2 of 23 PageID #: 2




Plaintiffs ERIKA HERRERA and NESTOR ALVARADO (collectively, the “Plaintiffs”), on

behalf of themselves and other similarly situated employees, as class representatives, by and

through their undersigned attorney, MOHAMMED GANGAT, ESQ. file this Complaint against

defendants, NB NETWORK SOLUTIONS INC., NB NET SOLUTION INC, NB NET

SOLUTIONS 3 INC, NB NET SOLUTIONS 4 INC, NB NET SOLUTIONS 5 INC, NB NET

SOLUTIONS 6 INC, NB NET SOLUTIONS 8 INC, NB NET SOLUTIONS 9 INC, NB NET,

SOLUTIONS 10 INC, NB NET SOLUTIONS 11 INC, NB NET SOLUTIONS 12 INC, NB NET

SOLUTIONS 13 INC, NB NET SOLUTIONS 15 INC, NB NET SOLUTIONS 16 INC, NB NET

SOLUTIONS 18 INC, NB NET SOLUTIONS 19 INC, NB NET SOLUTIONS 20 INC, NB NET

SOLUTIONS 21 INC, NB NET SOLUTIONS 24 INC, NB NET SOLUTIONS 25 INC, NB NET

SOLUTIONS 28 INC, NB NET SOLUTIONS 29 INC, NB NET SOLUTIONS 33 INC, NB NET

SOLUTIONS 36 INC, NB NET SOLUTIONS 37 INC, NB NET SOLUTIONS 38 INC, NB NET

SOLUTIONS 40 INC, BAYZEED CHOWDHURY, ANELL CHOWDHURY, NAIFUR

CHOWDHURY, and JOHN DOES # 1-30 (hereinafter collectively, “Defendants”) and allege

upon personal knowledge as to themselves and upon information and belief as to other matters,

as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiffs allege that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. (“FLSA”), Plaintiffs are entitled to recover from the Defendants: (1) unpaid

minimum wage and overtime compensation, (2) liquidated damages on those amounts, (3)

prejudgment and post-judgment interest; and (4) attorneys' fees and costs.

       2.      Plaintiffs further allege that, pursuant to the New York Labor Law “NYLL”,

Plaintiffs are entitled to recover from the Defendants: (1) unpaid minimum wage and overtime


                                               -2-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 3 of 23 PageID #: 3




compensation; (2)unpaid “spread of hours” premium for each day they worked in excess of ten

(10) hours; (3)liquidated damages and civil penalties pursuant to the New York Labor Law and

the New York State Wage Theft Prevention Act; (4) prejudgment and post-judgment interest; and

(5) attorneys' fees and costs.

        3.      In addition to seeking recovery for the Plaintiffs, this lawsuit also seeks to recover

minimum wage, overtime compensation, spread-of-hours pay, and statutory penalties.

                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and 28 U.S.C. §§ 1331 and

1337 and 1343 and has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. § 1367(a).

        5.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

because at the majority of the defendants reside in the district and the conduct making up the basis

of the complaint took place in this judicial district.

                                              PARTIES

        6.      Plaintiffs Erika Herrera (hereinafter, “Herrera”), and Nestor Alvarado (hereinafter,

“Alvarado”), and all other similarly situated employees, were jointly employed by Defendants as

retail clerks at Defendents’ Boost Mobile retail stores.

        7.      Plaintiff Herrera is a resident of the State of New York.

        8.      Plaintiff Alvarado is a resident of the State of New York.

         1.      Defendant NB Network Solutions Inc. owns and operates a Boost Mobile retail

 store located at 32 Bedford Park Boulevard, Bronx, New York 10468.

         2.      Defendant NB Net Solution Inc owns and operates a Boost Mobile retail store



                                                 -3-
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 4 of 23 PageID #: 4




located at 3186B 21st Street, Long Island City, New York 11106.

       3.     Defendant NB Net Solution 3 Inc owns and operates a Boost Mobile retail store

located at 71 E. Kingsbridge Road, Bronx, New York 10468.

       4.     Defendant NB Net Solution 4 Inc owns and operates a Boost Mobile retail store

located at 4710 Broadway, Long Island City, New York 11103.

       5.     Defendant NB Net Solution 5 Inc owns and operates a Boost Mobile retail store

located at 197D Madison Street, New York, New York 10002.

       6.     Defendant NB Net Solution 6 Inc owns and operates a Boost Mobile retail store

located at 2012 2nd Avenue, New York, New York 10029.

       7.     Defendant NB Net Solution 8 Inc owns and operates a Boost Mobile retail store

located at 924 Columbus Avenue, New York, New York 10025.

       8.     Defendant NB Net Solution 9 Inc owns and operates a Boost Mobile retail store

located at 577A Main Street, New Rochelle, New York 10801.

       9.     Defendant NB Net Solution 10 Inc owns and operates a Boost Mobile retail

store located at 1234 St. Nicholas Avenue, New York, New York 10032.

       10.    Defendant NB Net Solution 11 Inc owns and operates a Boost Mobile retail

store located at 8772 Sutphin Boulevard, Jamaica, New York 11435.

       11.    Defendant NB Net Solution 12 Inc owns and operates a Boost Mobile retail

store located at 30 S. Main Street, Port Chester, New York 10573.

       12.    Defendant NB Net Solution 13 Inc owns and operates a Boost Mobile retail

store located at 21-16 36th Avenue, Long Island City, New York 11106.

       13.    Defendant NB Net Solution 15 Inc owns and operates a Boost Mobile retail

store located at 9205 Jamaica Avenue, Woodhaven, New York 11421.


                                            -4-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 5 of 23 PageID #: 5




       14.    Defendant NB Net Solution 16 Inc owns and operates a Boost Mobile retail

store located at 612 Castle Hill Avenue, Bronx, New York 10473.

       15.    Defendant NB Net Solution 18 Inc owns and operates a Boost Mobile retail

store located at563 E. Tremont Avenue, Bronx, New York 10457.

       16.    Defendant NB Net Solution 19 Inc owns and operates a Boost Mobile retail

store located at 544 E. Fordham Road, Bronx, New York 10458.

       17.    Defendant NB Net Solution 20 Inc owns and operates a Boost Mobile retail

store located at 8206 Roosevelt Avenue, Jackson Heights, New York 11372.

      9.     Defendant NB Net Solution 21 Inc owns and operates a Boost Mobile retail store

located at 4511 Greenpoint Avenue, Sunnyside, New York 11104.

       18.    Defendant NB Net Solution 24 Inc owns and operates a Boost Mobile retail store

located at 873B Tremont Avenue, Bronx, New York 10457.

       19.    Defendant NB Net Solution 25 Inc owns and operates a Boost Mobile retail store

located at 2043 Bartow Avenue, Bronx, New York 10475.

       20.    Defendant NB Net Solution 28 Inc owns and operates a Boost Mobile retail store

located at 971157th Avenue, Flushing, New York 11368.

       21.    Defendant NB Net Solution 29 Inc owns and operates a Boost Mobile retail store

located at 1047 Westchester Avenue, Bronx, New York 10459.

       22.    Defendant NB Net Solution 33 Inc owns and operates a Boost Mobile retail store

located at 1938 Nostrand Avenue, Brooklyn, New York 11210.

       23.    Defendant NB Net Solution 36 Inc owns and operates a Boost Mobile retail store

located at 1261 Castle Hill Avenue, Bronx, New York 10462.

       24.    Defendant NB Net Solution 37 Inc owns and operates a Boost Mobile retail store


                                           -5-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 6 of 23 PageID #: 6




 located at 10320 Roosevelt Avenue, Corona, New York 11368.

        25.     Defendant NB Net Solution 38 Inc owns and operates a Boost Mobile retail store

 located at 2042B Rockaway Parkway, Brooklyn, New York 11236.

        26.     Defendant NB Net Solution 40 Inc owns and operates a Boost Mobile retail store

 located at 1692 Pitkin Avenue, Brooklyn, New York 11212 (the corporate defendants listed in

 Paragraphs 9 through 35 and the John Doe Defendants # 1 – 30 are hereinafter collectively,

 “Corporate Defendants”).

       10.    According to the New York State Department of State, Division of Corporations,

each Corporate Defendant named herein is a domestic corporation duly organized and existing

under and by virtue of the laws of the State of New York.

       11.    These separate corporate entities constitute a single joint enterprise under the New

York Labor Law as they share centralized management and control, joint ownership, and share

employees and other business assets.

       12.    Upon information an belief, Defendant Bayzeed Chowdhury, Anell Chowdhury,

and Naifur Chowdhury (collectively, the “Individual Defendants”) are the co-owners,

shareholders, directors, supervisors, managing agents, and proprietors of the Corporate

Defendants.

       13.     Each Individual Defendant actively participates in the day-to-day operations of the

Corporate Defendants and acted intentionally and maliciously and are employers pursuant to the

FLSA, 29 U.S.C. § 203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as

New York Labor Law§ 2 and the Regulations thereunder.

       14.    The Individual Defendants are jointly and severally liable with the Corporate

Defendants for the wage and hour violations brought in this action.



                                              -6-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 7 of 23 PageID #: 7




       15.      Upon information and belief, each Individual Defendant is domiciled within the

State of New York, and Defendant Anell Chowdhury is the wife of defendant Naifur Chowdhury.

       16.      The Individual Defendants are personally involved in managing the employees of

the enterpriase and scheduling when and where the employees worked.

       17.      The Individual Defendants exercise control over the terms and conditions of their

employees' employment, in that they have and have had the power to: (i) hire and fire employees,

(ii) determine rates and methods of pay, (iii) determine work schedules, (iv) supervise and control

the work of the employees, and (v) otherwise affect the quality of the employees' employment.

       18.      Upon information and belief, at all times relevant to the allegations in this

Complaint, the Corporate Defendant was, and continues to be, an "enterprise engaged in

commerce" within the meaning of the FLSA in that at all relevant times it (i) had employees

engaged in commerce or in the production of goods for commerce, or that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for commerce, and (ii) had an

annual gross volume of sales of not less than $500,000.

                                   STATEMENT OF FACTS

       19.      Plaintiffs at all relevant times were covered employees within the meaning of the

FLSA and NYLL.

       20.      The Individual Defendants own and operate no less than forty (40) Boost Mobile

cellular telephone retail stores throughout the New York counties of New York, Bronx, Kings,

Queens, Westchester, and Dutchess, including but not limited to each of the Corporate Defendants

named herein.




                                               -7-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 8 of 23 PageID #: 8




         21.   At all times relevant to this action, Defendants had the power to hire and fire

Plaintiffs, control the terms and conditions of Plaintiffs’ employment, and determine the rate and

method of Plaintiff’s compensation.

         22.   Plaintiffs were each an “employee” of Defendants as defined by NYLL § 190(2)

and 12 NYCRR § 142-2.14.

         23.   Defendants are each an “employer” and “employed” Plaintiffs as defined by NYLL

§§2 (6), 190(3) and 651(6).

         24.   From in or about July 2018 until in or about December 2018, Plaintiff Herrera was

assigned to the following Boost Mobile location: 103-20 Roosevelt Avene, Corona, New York

11368.

         25.   Throughout their employment, Plaintiffs and other similarly situated employees’

primary duties included providing customer service, doing inventory, cleaning the store, and

operating the register.

         26.   Throughout their employment, Defendants paid Plaintiffs and other similarly

situated employees a flat, daily rate of pay plus commission.

         27.   Throughout their employment, Defendants paid Plaintiffs and other similarly

situated employees their daily rate of pay in cash on a weekly basis, and paid them commission in

cash on a monthly basis.

         28.   Plaintiffs and other similarly situated employees’ commission schedules entitled

them to commission earned from mobile telephone activations, accepted “BoostUp” offers,

“Smartpay” applications, and accessory sales.

         29.   Plaintiffs and other similarly situated employees were entitled to a $10.00

commission for each “BoostUp” offer and “Smartpay” application.



                                                -8-
  Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 9 of 23 PageID #: 9




       30.     Plaintiffs and other similarly situated employees were entitled to a 10% commission

on all accessory sales up to $1000 sold, a 15% commission on all accessory sales between $1001

and $3000 sold, and a 20% commission on all accessory sales greater than $3000 sold.

       31.     Plaintiffs and other similarly situated employees were entitled to a tiered

commission structure based on the number of months a mobile telephone plan was activated for

and the type of mobile telephone plan purchased.

       32.     Plaintiffs and other similarly situated employees activated mobile telephone plans,

sold “BoostUp” and “Smartpay” services, and sold accessories during their employment with

Defendants. As such, Plaintiffs and other similarly situated employees were entitled to

commissions for this work.

       33.     Despite earning these commissions, Defendants regularly and frequently failed and

refused to pay Plaintiffs and other similarly situated employees the full amount of the commissions

that were due and owing. In fact, Defendants refused to even provide Plaintiffs and other similarly

situated employees with an accounting of what they sold, how much commissions they earned,

and how much they were actually paid.

       34.     Defendants implemented and maintained a universal policy of illegally deducting

money from Plaintiffs and other similarly situated employees’ weekly wages and monthly

commissions. Defendants would deduct an amount far greater than the value of time involved in

Plaintiffs’ lateness. For example, being 5 minutes late amounted to $10 deduction, which was

greater than or equal to Plaintiffs’ regular hourly rate.

       35.     Defendants made such deductions for, among other things, failing to clock in or out

at the proper time, turning away customers after the retail stores had already closed, failing to

provide receipts to customers, taking more than a five-minute break during the day, sitting down



                                                 -9-
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 10 of 23 PageID #: 10




during their shifts, failing to clean, failing to take inventory, failing to attend meetings, not

responding to text messages and social media messages, and not wearing the proper uniform.

Additionally, Defendants required Plaintiffs and other similarly situated employees to pay back

any shortages from the register and pay any replacement costs for lost keys and locksmith services.

       36.     From in or about July 2018 until in or about December 2018, Plaintiff Herrera

worked a regular schedule of six days per week (Wednesdays off) from 10am-8pm without

uninterrupted meal breaks. However, Plaintiff Herrera was routinely required to stay past 8pm to

complete customer transactions and attend to all of her assigned duties for the day.

       37.     From in or about July 2018 until in or about December 2018, Plaintiff Alvarado

worked a regular schedule of six days per week (Wednesdays off) from 10am-8pm without

uninterrupted meal breaks. However, Plaintiff Alvarado was routinely required to stay past 8pm

to complete customer transactions and attend to all of her assigned duties for the day.

       38.     During the employment, Plaintiff Herrera regularly worked at least sixty one (61)

hours per week.

       39.     During the employment, Plaintiff Alvarado regularly worked at least sixty one (61)

hours per week.

       40.     During the employment, Plaintiff Herrera was paid one hundred dollars ($100.00)

per day.

       41.     During the employment, Plaintiff Alvarado was paid eighty dollars ($80.00) per

day.

       42.     Defendants failed to keep proper time records, including by manipulating electronic

records in order to prevent the company’s software and internal systems from reflecting all hours




                                               - 10 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 11 of 23 PageID #: 11




worked by Plaintiffs and in order to reflect Plaitniffs worked fewer hours than they in fact had

worked.

        43.     Plaintiffs routinely worked in excess of forty hours per week and paid a straight

time rate for all hours.

        44.     Plaintiffs each worked shifts in excess of ten hours per day for Defendants during

the employment period and were not paid a spread of hours premium as required under New York

Labor Law.

        45.     Defendants never paid Plaintiffs an overtime premium, and instead paid straight

time rates for overtime hours.

        46.     A comparison of the wages Defendants paid to the Plaintiffs against the wages that

were due under New York wage-and-hour laws, specifically, (i) the New York State mandated

minimum wage; (ii) the New York State mandated overtime wage; and (iii) the New York State

required spread of hours laws, reveals that this Plaintiff has been grossly underpaid.

        47.     Defendants did not provide Plaintiffs with a wage notice at the time of hiring

containing information outlined in NYLL § 195(1), including information such as the rate of pay

and any allowances or credits claimed as part of the minimum wage.

        48.     Defendants did not provide Plaintiffs with weekly wage stubs or statements

containing information required by NYLL § 195(3), including information such as dates of work,

rates of pay for regular and overtime hours, and number of regular hours and overtime hours

worked.

        49.     Upon information and belief, Defendants also failed to keep full and accurate

records of Plaintiffs’ hours and wages in violation of the New York Labor Law §§ 195, 661.




                                               - 11 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 12 of 23 PageID #: 12




       50.     At all relevant times, upon information and belief, and during the course of

Plaintiffs’ employment, Defendants failed to maintain accurate and sufficient time and pay

records.

       51.     The relevant statutory period for purposes of this suit is the six years preceding the

date of the filing of the complaint.

       52.     Defendants failed to display, in a place accessible to employees and in a visually

conspicuous manner, the notices of employee rights to receive the minimum wage and overtime

pay at a rate of one and one-half times their regular rate as required under the FLSA and New York

Labor Law.

       53.     Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned

wages for each hour of employment in direct contravention of the FLSA and New York Labor

Law’s minimum wage requirements.

       54.     Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned

overtime compensation in direct contravention of the FLSA and New York Labor Law.

       55.     Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned

"spread of hours" premium in direct contravention of the New York Labor Law.

                               CLASS ACTION ALLEGATIONS

       56.     Plaintiffs bring this action individually and as class representative on behalf of the

“Proposed FLSA Collective” defined as:

               all current and former employees paid a day-rate for working at any
               location operated by any Defendant during the three year period prior to
               the filing of the complaint.

       57.     Upon information and belief, the total number of members of the proposed

collective action class is so numerous that joinder of all members is impracticable. Although the



                                               - 12 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 13 of 23 PageID #: 13




precise number of such persons is unknown, and the facts upon which the calculation of that

number are presently within the sole control of the Defendants, upon information and belief, there

are more than fifty (50) Collective Action Members who worked for the Defendants during the

Collective Action Period, most of whom would not be likely to file individual suits because they

lack adequate financial resources, access to attorneys, or knowledge of their claims. Therefore,

Plaintiffs submit that this matter should be certified as a collective action under the FLSA, 29

U.S.C. § 216(b).

        58.     Plaintiffs will fairly and adequately protect the interests of the Collective Action

Members and have retained counsel that is experienced and competent in the fields of employment

law and class action litigation. Plaintiffs have no interests that are contrary to or in conflict with

those members of this collective action.

        59.     This action should be certified as a collective action because the prosecution of

separate actions by individual members of the class would create a risk of either inconsistent or

varying adjudications with respect to individual members of the class, or adjudications with respect

to individual members of the class that would as a practical matter be dispositive of the interests

of the other members not parties to the adjudication, or substantially impair or impede their ability

to protect their interests.

        60.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation make it virtually impossible for the members

of the collective action to individually seek redress for the wrongs done to them. There will be no

difficulty in the management of this action as a collective action.



                                                - 13 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 14 of 23 PageID #: 14




       61.      Question of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendants have

acted on grounds generally applicable to all members. Among the common questions of law and

fact common to Plaintiffs and other Collective Action Members are:

             a. Whether the Defendants employed Plaintiffs and the Collective Action

                Members within the meaning of the FLSA;

             b. Whether the Defendants failed to keep true and accurate time and pay records

                for all hours worked by Plaintiffs and the Collective Action Members;

             c. What proof of hours worked is sufficient where the employer fails in its duty

                to maintain time records;

             d. Whether the Defendants' violations of the FLSA are willful as that term is

                used within the context of the FLSA; and,

             e. Whether the Defendants are liable for all damages claimed hereunder,

                including but not limited to compensatory, liquidated and statutory damages,

                interest, attorneys' fees, and costs and disbursements.

             f. Whether the Defendants failed to pay Plaintiffs and the Collective

                Action Members minimum wages for all hours worked; and

             g. Whether the Defendants failed to pay Plaintiffs and the Collective

                Action Members for hours worked in excess of 40 hours per

                workweek.

       62.      Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.




                                                - 14 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 15 of 23 PageID #: 15




       63.     Plaintiffs and others similarly situated have been substantially damaged by the

Defendants' wrongful conduct.

       64.     Plaintiffs possess direct first hand knowledge that the wage and hour policies

complained of herein were imposed on all employees of the enterprise. This is from the fact that

Plaintiffs worked at multiple locations, and had conversations with other employees where these

issues were discussed.

                              CLASS ACTION ALLEGATIONS

       65.     Plaintiffs sue on their own behalf and on behalf of a class of persons under Rules

23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure.

       66.     In addition to bringing this action as a proposed collective action to remedy

violations of the FLSA, Plaintiffs also bring this action on behalf of a “Proposed Rule 23 Class”,

under Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and consisting of:

                  all current and former employees paid a day-rate for working any
                  Defendantg during the six year period prior to the filing of the complaint.

       67.     Upon information and belief, the persons in the Proposed Class are so numerous

that joinder of all members is impracticable. Although the identity and precise number of such

persons is unknown, and the facts upon which the calculation of that number may be ascertained

are presently within the sole control of the Defendants, the Proposed Class consists of all non-

managerial current and former employees and, therefore, is so numerous that joinder is

impracticable and most of whom would not be likely to file individual suits because they lack

financial resources, access to attorneys, or knowledge of their claims.

       68.     The claims of Plaintiffs are typical of the claims of the Proposed Class, and a Rule

23 class action is superior to other available methods for the fair and efficient adjudication of the




                                               - 15 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 16 of 23 PageID #: 16




controversy, particularly in the context of wage and hour litigation, where individuals lack the

financial resources to vigorously prosecute a lawsuit in federal court against a corporate defendant.

       69.      The Defendants have acted on grounds generally applicable to the Proposed Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Proposed Class as a whole.

       70.      Plaintiffs have committed themselves to pursuing this action and has retained

counsel experienced in employment law and class action litigation.

       71.      Plaintiffs will fairly and adequately protect the interests of the Proposed Class.

Plaintiffs understand that, as a class representatives, they assume a fiduciary responsibility to the

Class Members to represent their interests fairly and adequately, and that they must consider their

interests just as he would represent and consider their own interests, and that they may not favor

their own interests over those of the Class Members.

       72.      Plaintiffs recognize that any resolution of a Rule 23 class action lawsuit, including

any settlement or dismissal thereof, must be in the best interests of the Class. Plaintiffs understand

that in order to provide adequate representation, they must remain informed of litigation

developments and that they may be called upon to testify in depositions and at trial.

       73.      Plaintiffs have the same interests in this matter as all other members of the Proposed

Class, and Plaintiffs’ claims are typical of the Proposed Class.

       74.      There are questions of law and fact common to the Proposed Class which

predominate over any questions solely affecting the individual members of the Proposed Class,

including but not limited to:

             a. Whether the Defendants employed Plaintiffs and the Class members within the

                meaning of the New York Labor Law;



                                                - 16 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 17 of 23 PageID #: 17




             b. Whether the Defendants failed to keep true and accurate time and pay records

                for all hours worked by Plaintiffs and the Class members;

             c. What proof of hours worked is sufficient where the employer fails in its duty

                to maintain time records;

             d. Whether the Defendants failed to pay Plaintiffs and the Class members the

                applicable minimum wage for all straight time hours worked and the required

                overtime compensation for all hours worked in excess of forty (40) hours per

                workweek, in violation of the New York Labor Law and the regulations

                promulgated thereunder;

             e. Whether the Defendants failed to pay Plaintiffs and the Class members "spread

                of hours" premium for each day they worked a shift in excess of ten (10) hours,

                in violation of the New York Labor Law and the regulations promulgated

                thereunder;

             f. Whether Defendants' violations of the New York Labor Law are willful as that term

                is used within the context of the New York Labor Law; and,

             g. Whether Defendants are liable for all damages claimed hereunder, including but

                not limited to compensatory, liquidated and statutory damages, interest, costs,

                attorneys' fees, and costs and disbursements.

                                  STATEMENT OF CLAIM

                                            COUNT I

                          FLSA – Minimum Wage and Overtime
                   Brought on behalf of Plaintiffs and the Proposed FLSA Collective

       75.      Plaintiffs re-allege and re-aver each and every allegation and statement contained

in paragraphs "l" through "74" of this Complaint as if fully set forth herein.

                                               - 17 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 18 of 23 PageID #: 18




        76.    At all relevant times, upon information and belief, Defendants were and continue

to be an employer engaged in interstate commerce and/or the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        77.    Plaintiffs are covered individuals within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

        78.    At all relevant times, Defendants employed Plaintiffs within the meaning of the

FLSA.

        79.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

        80.    Plaintiffs were entitled to be paid at the applicable federal minimum wage for all

straight time hours worked.

        81.    Plaintiff were entitled to be paid at the rate of time and one-half for all hours worked

in excess of the maximum hours provided for in the FLSA.

        82.    Defendants failed to pay minimum wage or overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.

        83.    At all relevant times, Defendants had, and continue to have a policy and practice of

refusing to pay minimum wage.

        84.    At all relevant times, Defendants had, and continue to have a policy and practice of

refusing to pay overtime compensation at the statutory rate of time and one- half to Plaintiff for all

hours worked in excess of forty (40) hours per work week, which violated and continues to violate

the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(l) and 215(a).

        85.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs at the minimum wage and the statutory overtime



                                                - 18 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 19 of 23 PageID #: 19




rate of time and one-half for all hours worked in excess of forty (40) hours per week, when they

knew or should have known such was due and that non-payment of minimum wage and overtime

compensation would financially injure Plaintiffs.

        86.    Defendants have failed to make, keep and preserve records with respect to each of

the Plaintiffs sufficient to determine the wages, hours and other conditions and practices of

employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 211(c)

and 215(a).

        87.    Defendants failed to properly disclose re apprise Plaintiffs of their rights under the

FLSA.

        88.    As a direct and proximate result of Defendants' violation of the FLSA, Plaintiffs

are entitled to liquidated damages pursuant to the FLSA.

        89.    Due to the reckless, willful and unlawful acts of the Defendants, Plaintiffs suffered

damages in an amount not presently ascertainable of unpaid overtime compensation, an equal

amount as liquidated damages, and prejudgment interest thereon.

        90.    Plaintiffs are entitled to an award of their reasonable attorneys' fees, costs and

expenses, pursuant to 29 U.S.C. § 216(b).

                                            COUNT II

                NYLL – Minimum Wage, Overtime, Spread-of-Hours Pay
               Brought on behalf of Plaintiffs and the Proposed FLSA Collective

        91.    Plaintiffs re-allege and re-aver each and every allegation and statement contained

in paragraphs "l" through "90" of this Complaint as if fully set forth herein.

        92.    Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiffs the New York State minimum wage, the the New York State overtime rate (of



                                               - 19 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 20 of 23 PageID #: 20




time and one-half), in direct violation of the New York Labor Law and the supporting New York

State Department of Labor Regulations.

       93.     Defendants knowingly and willfully operate their business with a policy of not

paying Plaintiffs "spread of hours" premium for each day that they work a shift in excess of ten

(10) hours, in direct violation of the New York Labor Law and the supporting New York State

Department of Labor Regulations.

       94.     At all times relevant to this action, Plaintiffs were employed by Defendants within

the meaning of the New York Labor Law §§ 2 and 651 and the regulations thereunder including

12 NYCRR § 142.

       95.     At all times relevant herein, Defendants failed to pay and willfully failed to pay

Plaintiffs overtime compensation at rates of at least 1.5 times their effective regular rate of pay

and/or at least 1.5 times the applicable NYS minimum wage rate, for each and all hours worked in

excess of forty hours in a work week, in violation of the New York Minimum Wage Act and its

implementing regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2.

       96.     At all times relevant herein, Defendants failed and willfully failed to pay Plaintiffs

at a rate that was at least equal to the applicable New York State minimum wage rate for each hour

worked in a week in violation of the New York minimum Wage Act and its implementing

regulations. N.Y. Lab. Law§§ 650 et seq.; 12

       97.     At all times relevant to this action, Plaintiffs worked a spread of hours of more than

ten (10) hours in a day for some or all days but Defendant failed to pay Plaintiffs an additional

hour of pay for each such day in violation of the New York Minimum Wage Act, New York Labor

Law § 650 et seq., including 12 NYCRR § 142-2.4.




                                               - 20 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 21 of 23 PageID #: 21




       98.     Due to Defendants’ NYLL violations, Plaintiffs are entitled to recover from

Defendants, their unpaid overtime, minimum wage and spread of hours compensation, maximum

liquidated damages, prejudgment interest, and attorneys’ fees and costs of the action, pursuant to

NYLL § 663(1).

                                           COUNT III

                NYLL - Annual Wage Notice and Periodic Wage Statements
               Brought on behalf of Plaintiffs and the Proposed FLSA Collective

       99.     Plaintiffs re-allege and re-aver each and every allegation and statement contained

in paragraphs "l" through "98" of this Complaint as if fully set forth herein.

       100.    At all times relevant to this action, Plaintiff was employed by Defendants within

the meaning of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 193, 195 and 198.

       101.    At all times relevant herein, Defendants failed and willfully failed to provide

Plaintiff with the notice(s) required by NYLL § 195(1) – Plaintiffs are therefore entitled to and

seeks to recover in this action the maximum recovery for this violation, plus attorneys’ fees and

costs pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing

Defendant to comply with NYLL § 195(1).

       102.    At all times relevant herein, Defendants failed and willfully failed to provide

Plaintiffs with the statement(s) required by NYLL § 195(3) – Plaintiffs are therefore entitled to

and seeks to recover in this action the maximum recovery for this violation, plus attorneys’ fees

and costs pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing

Defendant to comply with NYLL § 195(1).

       103.    Due to Defendants’ New York Labor Law Article 6 violations including violation

of sections 191, 193 and 198, Plaintiffs are entitled to recover from Defendants, his unpaid wages

(nonovertime and overtime wages), maximum recovery for violations of NYLL § 195(1) and

                                               - 21 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 22 of 23 PageID #: 22




NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law §

190 et seq. including § 198.

                                              COUNT IV

     NYLL - Failure to Pay Wages in Violation of New York Labor Law Section 191
            Brought on behalf of Plaintiffs and the Proposed FLSA Collective

       104.    Plaintiffs re-allege and re-aver each and every allegation and statement contained

in paragraphs "l" through "99" of this Complaint as if fully set forth herein.

       105.    Defendants failed to pay Plaintiffs all wages due within the meaning of the New

York Labor Law when enforcing their policy of making deductions from Plaintiffs’ wages for

things such as lateness or mistakes at work.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Erika Herrera and Nestor Alvarado, on behalf of themselves

and all similarly situated Collective Action Members and Class members, respectfully request

that this Court grant the following relief:

      A.       As to the First Cause of Action and Second Cause of Action, award Plaintiffs

               their unpaid wages, including unpaid minimum wages, overtime pay and spread of

               hours pay, and an additional and equal amount as liquidated damages pursuant to

               the FLSA and NYLL and an award of prejudgment and post-judgment interest for

               the Plaintiffs and all others similarly situated;

      B.       As to the Third Cause of Action, award statutory damages;

      C.       As to the Fourth Cause of Action, award Plaintiffs their unpaid wages;

      D.       As to all causes of action, award reasonable attorneys’ fees, costs, and expenses;

               liquidated damages; prejudgment interest; and such other relief as this Court shall

               deem just and proper.

                                                - 22 -
 Case 1:20-cv-03545-BMC Document 1 Filed 08/06/20 Page 23 of 23 PageID #: 23




                                       JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by jury on

all issues.

Respectfully Submitted,

Dated: New York, NY
       July 30, 2020                 LAW OFFICE OF MOHAMMED GANGAT

                                             By:       _____________________________
                                                             Mohammed Gangat
                                                             675 3rd Avenue Suite 1810
                                                             New York, NY 10017
                                                             (718) 669-0714
                                                             mgangat@gangatpllc.com

                                             Attorneys for the Plaintiffs Erika Herrera and
                                             Nestor Alvarado




                                              - 23 -
